          Case 2:20-cv-06220-TJS Document 12 Filed 03/31/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TODD BALLARD                               :      CIVIL ACTION
                                           :
     v.                                    :
                                           :
STEVEN WEINER and GINA CLARK               :      NO. 20-6220

                                       ORDER

     NOW, this 30th day of March, 2021, upon consideration of the plaintiff’s filings, it

is ORDERED that this action is DISMISSED WITHOUT PREJUDICE.



                                                  /s/ TIMOTHY J. SAVAGE J.
